Distribution Agreement Calvert Investment Distributors, Inc. Addendum to Schedule II Fees are expressed as a percentage of average annual daily net assets and are payable monthly. Distribution Fee Calvert Social Investment Fund Calvert Equity Portfolio Class A N/A CALVERT SOCIAL INVESTMENT FUND BY: /s/ William M. Tartikoff William M. Tartikoff Vice President and Secretary Calvert INVESTMENT DISTRIBUTORS, INC. BY: /s/ Ronald M. Wolfsheimer Ronald M. Wolfsheimer Executive Vice President, Chief Financial and Administrative Officer Effective Date: September 16, 2011
